ORDER
The defendant’s petition for discretionary review is allowed for the limited purpose of remanding this case to the Court of Appeals to (1) determine, in light of our holding and analysis in State v. King, 366 N.C. 68, _ S.E. 2d _(2012) (applying North Carolina Rules of Evidence 403 and 702), and other relevant authority, if the trial court’s decision to exclude the expert testimony was an abuse of discretion and, if so, (2) determine if the erroneous decision to exclude the testimony prejudiced defendant. The petition is denied as to any remaining issues.
By Order of this Court, this 24th day of September, 2015.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 25th day of September, 2015.
CHRISTIE S. CAMERON ROEDER Clerk of the Supreme Court
s/M.C. Hacknev Assistant Clerk